Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrugt et al. (USPN 2010/0060165).

With regard to claims 1,14,15
Vrugt et al. disclose a plasma light source comprising: a lucent envelope or a lucent crucible or fabrication (3) having: a sealed void (11) containing material excitable as a plasma, including at least two metal halides (NaI, TlI DyI3, see example 1) and an inert gas (Ar, see example 1); with electrical energy being applied to excite the discharge with its electric field being in the direction of the wall-to-wall distance (See figure 2). While Vrugt et al. do not explicitly disclose the dimensions including the wall to wall distance, example 1 does disclose the vessel 3 having a volume of 1.8 cm3, and it would  have been obvious to one of ordinary skill in the art at the time of the invention to use figure 2 as a guide in order to realize the described vessel, resulting in a wall to wall distance of approximately 1.3 cm thus the at least two metal halides together being provided in a concentration in use of between 4.10×10−8 and 1.85×10−6 mol/cm of an inner wall-to-wall distance within the void
With regard to claim 2,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the concentration of halides is such that the vapour within the void is unsaturated in use (see paragraph 51).
With regard to claim 3,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein there is no pool of excitable material in use (see paragraph 51).
With regard to claim 4,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the lucent envelope is a lucent tube sealed at its ends to provide the sealed void, the length of the tube being in the direction of the wall-to-wall distance (see figure 2).
With regard to claim 5,
Vrugt et al. disclose a plasma light source as claimed in claim 4, wherein the lucent envelope is provided within a central longitudinal bore in a separate lucent body (see figure 1).
With regard to claim 6,
Vrugt et al. disclose a plasma light source as claimed in claim 5, wherein the lucent envelope is fixedly provided within the bore in the separate lucent body (See figure 1).
With regard to claim 7,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the lucent crucible is a body of lucent material having a sealed, central longitudinal bore which provides the sealed void, the length of the bore being in the direction of the wall-to-wall distance (See figure 2).
With regard to claim 8,
Vrugt et al. disclose a plasma light source as claimed in claim 5. While Vrugt et al. do not disclose enclosing the body in a faraday cage, such a configuration was well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the source of Vrugt et al. in order to reduce interference.

With regard to claim 9,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the inert gas is a noble gas or a mixture of noble gases, preferably chosen from: neon (Ne), argon (Ar), krypton (Kr), xenon (Xe) (argon, see example 1).
With regard to claim 10,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the fill sealed void further includes mercury as a buffer (See example 1).
With regard to claim 11,
Vrugt et al. disclose  A plasma light source as claimed in claim 1, wherein the halides are chosen from chlorides, bromides and iodides (see example 1) and the lucent envelope or crucible is of quartz or ceramic (see paragraph 24).
With regard to claim 12,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the lucent envelope or crucible is ceramic material (see paragraph 24).While Vrugt et al. do not disclose the halides to be fluorides, such compounds were well known to and widely used by those of ordinary skill in the art at the time of the invention as alternative halides to the iodides of Vrugt et al. and would have been obvious to the same to try in order to tune light emission characteristics.
With regard to claim 13,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the halides are chosen from the halides group consisting essentially of Al, As, Bi, Cd, Ga, Ge, In, Nb, Pb, Sb, Sn, Ti, Tl, V, and Zn (see example 1).
With regard to claim 16,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the inert gas content of the plasma crucible is between 1.00×10−8 and 3.25×10−6 mol/cm of the wall-to-wall distance in the direction of the electric field of the electrical energy applied to excite the discharge (See example 1 and figure 2). The obviousness of the utilization of the proportions of figure 2 was addressed in the rejection of claim 1.
With regard to claims 17,18,
Vrugt et al. disclose a plasma light source as claimed in claim 1, wherein the Hg buffer content of the plasma crucible is between 1.2×10−5 and 7.5×10−5 mol/cm of the wall-to-wall distance in the direction of the electric field of the electrical energy applied to excite the discharge (See example 1 and figure 2). The obviousness of the utilization of the proportions of figure 2 was addressed in the rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2006/0158092, WO2016/193694, EP0769801.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/           Primary Examiner, Art Unit 2879